        Case: 1:19-cv-05286 Document #: 1 Filed: 08/05/19 Page 1 of 6 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 LUCANO AGUILAR,                        )
                                        )
                             Plaintiff, )
                                        )
                  v.                    )
                                        )
 PINK LILY, INC. and PAUL               )
 SOPANARAT,                             )
                                        )
                          Defendants. )

                                            COMPLAINT

        Plaintiff, Lucano Aguilar, by and through his attorneys, Becerra Law Group, LLC, for his

Complaint against Pink Lily, Inc. and Paul Sopanart (herein “Defendants”), states as follows:

                              NATURE OF PLAINTIFF’S CLAIMS

        1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et seq.

(“FLSA”) and the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”), for

Defendants’ failure to pay Plaintiff overtime wages at a rate of one- and one-half times his regular

rate.

                                      JURISDICTION AND VENUE

        2.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

§1331, arising under 29 U.S.C. § 216(b). This Court has supplemental jurisdiction over Plaintiff’s

state law claims pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this judicial district as the facts and events giving rise to

Plaintiff’s claims occurred in this judicial district.

                                           THE PARTIES

        4.      Plaintiff Lucano Aguilar resides and is domiciled in this judicial district.


                                                    1
       Case: 1:19-cv-05286 Document #: 1 Filed: 08/05/19 Page 2 of 6 PageID #:2




       5.       Plaintiff Lucano Aguilar was employed by Defendants in this judicial district.

       6.       While employed by Defendants, Plaintiff Lucano Aguilar handled materials such

as spatulas, dishes, and stoves that were not manufactured in the state of Illinois.

       7.       While employed by Defendants, Plaintiff Lucano Aguilar handled goods such as

fish, rice, and carrots that were not manufactured or produced in the state of Illinois.

       8.       While employed by Defendants, Plaintiff Lucano Aguilar printed and prepared

orders made via the internet on sites such as grubhub.com.

       9.       During the course of his employment, Plaintiff Lucano Aguilar handled goods and

materials that moved in interstate commerce.

       10.      During the course of his employment, Plaintiff Lucano Aguilar performed non-

exempt work.

       10.      Defendant Pink Lily, Inc. is an Illinois corporation doing business within this

judicial district. Defendant Pink Lily, Inc. is an “enterprise” as defined by Section 3(r)(1) of the

FLSA, 29 U.S.C. § 203(r)(1), and is an enterprise engaged in commerce within the meaning of

Section 3(s)(1)(A), 29 U.S.C. § 203(s)(1)(A).

       11.      Upon information and belief, during the last three years Defendants Pink Lily, Inc.

had annual gross volume of sales made or business done that has exceeded $500,000 exclusive of

excise taxes.

       12.      Defendant Pink Lily, Inc. was Plaintiff’s “employer” as that term is defined by the

FLSA, 29 U.S.C. 203(d) and the IMWL, 820 ILCS 105/3.

       13.      Defendant Paul Sopanarat is the President of Pink Lily, Inc.

       14.      Defendant Paul Sopanarat is involved in the day-to-day business operations of Pink

Lily, Inc. Among other things, Defendant Paul Sopanarat has the authority to hire and fire



                                                  2
       Case: 1:19-cv-05286 Document #: 1 Filed: 08/05/19 Page 3 of 6 PageID #:3




employees, the authority to direct and supervise the work of employees, the authority to sign on

the corporation's checking accounts, including payroll accounts, and he has the authority to make

decisions regarding employee compensation and capital expenditures.

        15.     Defendant Paul Sopanarat was Plaintiff's employer as that term is defined by the

FLSA, 29 U.S.C. 203(d) and the IMWL, 820 ILCS 105/3.

        16.     Upon information and belief, Defendant Paul Sopanarat resides in and is domiciled

within this judicial district.



                                  FACTUAL ALLEGATIONS

        17.     Defendants operate a restaurant under the name “Ruk Sushi & Thai” that is

located at 4700 North Kimball Avenue in Chicago, Illinois.

        18.     Plaintiff was employed by Defendants in the three years prior to the filing of this

Complaint.

        19.     Plaintiff was a cook who was also assigned to wash dishes.

        20.     Throughout his employment with the Defendants, Defendants routinely and as a

matter of practice and policy required Plaintiff to work more than 40 hours per week, but then

failed and refused to pay him the overtime premium rate of one and one half times his regular

rate for all hours worked in excess of 40.

        21.     Plaintiff was typically assigned to work six days a week and would typically work

more than 60 hours per week.

        22.     Plaintiff typically worked on Mondays through Thursdays from 11:30 am to 9:30

pm; and Fridays and Saturdays from 11:30 am to 10:00 pm.

        23.     In an effort to conceal their failure to pay Plaintiff overtime wages, Defendants



                                                  3
       Case: 1:19-cv-05286 Document #: 1 Filed: 08/05/19 Page 4 of 6 PageID #:4




paid Plaintiff in check and in cash or in check and transfer funds to his checking account.

                                             COUNT I
                    Violation of the Fair Labor Standards Act - Overtime Wages

Plaintiff hereby realleges and incorporates paragraphs 1 through 23 of this Complaint, as if fully

set forth herein.

        24.     This count arises from Defendants' violation of the Fair Labor Standards Act, 29

U.S.C. § 201, et seq., for Defendants' failure to pay overtime wages to Plaintiff.

        25.     Plaintiff worked for Defendants and was an “employee” of Defendants as defined

by Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1).

        26.     Defendants were Plaintiff's “employer(s)” within the meaning of Section 3(d) of

the FLSA, 29 U.S.C. § 203(d).

        27.     During the course of his employment by Defendants, Plaintiff was not exempt from

the overtime wage provisions of the Fair Labor Standards Act, 29 U.S.C. § 207.

        28.     Plaintiff was directed by Defendants to work, and did work, in excess of 40 hours

per week.

        29.     Pursuant to 29 U.S.C. § 207, for all weeks during which Plaintiff worked in excess

of 40 hours, he was entitled to be compensated at a rate of one and one-half times his regular hourly

rate of pay.

        30.     Defendants did not compensate Plaintiff at a rate of one and one-half times his

regular hourly rate of pay for time he worked in excess of 40 hours in individual workweeks.

        31.     Defendants' failure to pay Plaintiff overtime wages for time worked in excess of 40

hours per week was a violation of the Fair Labor Standards Act, 29 U.S.C. § 207.

        32.     Defendants' failure and refusal to pay overtime wages for time worked in excess of

40 hours per week was a willful violation of the Fair Labor Standards Act, 29 U.S.C. § 207.


                                                 4
       Case: 1:19-cv-05286 Document #: 1 Filed: 08/05/19 Page 5 of 6 PageID #:5




        33.     Other similarly situated employees have likewise performed non-exempt work for

Defendants, but Defendants failed to pay them overtime wages for work performed in excess of

40 hours per week.

        WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

                A.     A judgment in the amount of one and one-half times Plaintiff's wage rate in
                       weeks where he worked in excess of 40 hours per week;

                B.     Liquidated damages in an amount equal to the amount of unpaid overtime
                       compensation found due;

                C.     Reasonable attorneys’ fees and costs incurred in filing this action; and

                D.     Such other and further relief as this Court deems appropriate and just.



                                            COUNT II
                Violation of the Illinois Minimum Wage Law - Overtime Wages

Plaintiff hereby realleges and incorporates paragraphs 1 through 33 of this Complaint, as if fully

set forth herein.

        34.     This Court has supplemental jurisdiction over the matters alleged herein pursuant

to 28 U.S.C. § 1367.

        35.     The matters set forth in this Count arise from Defendants’ violation of the overtime

compensation provisions of the Illinois Minimum Wage Law. 820 ILCS 105/4a. Plaintiff bring

this action pursuant to 820 ILCS 105/12(a).

        36.     At all relevant times herein, Defendants were Plaintiff’s “employer(s)” as defined

in the Illinois Minimum Wage Law, 820 ILCS 105/3(c), and Plaintiff was Defendants' “employee”

within the meaning of that Act.

        37.     During the course of his employment by Defendants, Plaintiff was not exempt from

the overtime wage provisions of the Illinois Minimum Wage Law, 820 ILCS 105/4a.


                                                 5
      Case: 1:19-cv-05286 Document #: 1 Filed: 08/05/19 Page 6 of 6 PageID #:6




       38.     Pursuant to 820 ILCS 105/4a, for all weeks during which Plaintiff worked in excess

of 40 hours, Plaintiff was entitled to be compensated at one and one-half times his regular hourly

rate of pay for time worked in excess of 40 hours per week.

       39.     Defendant failed to pay Plaintiff one and one-half times his regular hourly rate of

pay for time worked in excess of 40 hours per week.

       40.     Defendant violated the Illinois Minimum Wage Law by refusing to compensate

Plaintiff at one and one-half times his regular hourly rate of pay for all time worked in excess of

40 hours per week.

       WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

               A.     A judgment in the amount of one and one-half times Plaintiff’s regular rate
                      for all time which Plaintiff worked in excess of 40 hours per week;

               B.     Punitive damages pursuant to the formula set forth in 820 ILCS;

               C.     Reasonable attorneys’ fees and costs incurred in filing this action; and

               D.     Such other and further relief as this Court deems appropriate and just.


                                             Respectfully submitted,

Dated: August 5, 2019                        LUCANO AGUILAR


                                             By: _/s/Carlos G. Becerra
                                                Attorney for Plaintiff


CARLOS G. BECERRA (ARDC #6285722)
Becerra Law Group, LLC
11 E. Adams St., Suite 1401
Chicago, Illinois 60603
Telephone: (312)957-9005
Facsimile: (888)826-5848
Email: cbecerra@law-rb.com




                                                6
